Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 




Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9 and 16 of U.S. Patent No. 10305820.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-5, 9 and 16 of Patent No.10305820 contain every elements of claims 21-34 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claims 28-34 differ from patent claims 1-5, 9 and 16 that pending claims 28-34 are directed to a method, but patent claims are directed to an apparatus. Such a change would have been obvious to one having ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25, 27-30, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koponen et al (US 20140348161, “Koponen”).
Re claims 21 and 28, Koponen discloses data-plane circuitry configured to process data messages with key-value instructions associated with the key-value (paragraph [0072], figure 4, step 410).
	Re claims 22 and 29, Koponen discloses storing key-value pairs (paragraph [0072], figure 4, step 415),
	Re claims 23 and 30, Koponen discloses at least one data message including a header comprising a key-value instruction and a key (figure 3, element 305).
	Re claims 25 and 32, Koponen discloses the key-value instruction comprises a read instruction, a write instruction, a delete instruction or an insert instruction (figure 5, elements 510 and 515).
	Re claims 27 and 34 Koponen discloses each pipeline comprising a plurality of message processing stages for processing header values associated with data messages to forward the data messages to other forwarding elements or to the data message destinations (figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koponen
	in view of Cha (US 20070050472).

instruction, but fails to disclose the header comprises a layer 4 port value that
specifies that the data message contains a key-value instruction. However, Cha discloses a TCP header with port field (paragraph [0052], figure 3c). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packet field of Koponen with Cha’s port field to indicate a key value instruction. Such a change would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HONG S CHO/
Primary Examiner, Art Unit 2467